Citation Nr: 0822705	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  04-06 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right leg and knee 
disability.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from July 1939 to July 1945.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California denied reopening a previously 
denied claim of entitlement to service connection for a right 
leg and knee disability.

The Board reopened this claim and remanded it the RO for 
additional action in September 2007.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  A right leg and knee disability is not related to the 
veteran's active service.

3.  Arthritis of the right knee did not manifest to a 
compensable degree within a year of the veteran's discharge 
from service.


CONCLUSION OF LAW

A right leg and knee disability was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claim by letter dated September 2002, before initially 
deciding that claim in a rating decision dated December 2002.  
The timing of this notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of the notice considered in conjunction with the 
content of a letter the RO sent to the veteran in November 
2007 also reflects compliance with the requirements of the 
law as found by the Court in Pelegrini II and 
Dingess/Hartman.  In the letters, the RO acknowledged the 
claim being decided, notified the veteran of the evidence 
needed to substantiate that claim, identified the type of 
evidence that would best do so, informed him of the VCAA and 
VA's duty to assist, and indicated that it was developing his 
claim pursuant to that duty.  The RO also provided the 
veteran all necessary information on disability ratings and 
effective dates.  As well, the RO identified the evidence it 
had received in support of the veteran's claim and the 
evidence he still needed to submit to substantiate the claim.  
The RO noted that it would make reasonable efforts to assist 
the veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
veteran to sign the enclosed forms authorizing the release of 
his treatment records if he wished VA to obtain such records 
on his behalf.  The RO also advised the veteran to identify 
or send directly to VA all requested evidence.

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the claims being decided.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claim, 
including service medical records (the portion of which is 
available), service personnel records and post-service VA and 
private treatment records.  The veteran does not now claim 
that there is any outstanding evidence for VA to secure in 
support of his claim.  

The RO also conducted medical inquiry in support of the 
veteran's claim by affording him a VA examination, during 
which an examiner addressed the etiology of the veteran's 
right leg and knee disability.  The veteran does not now 
assert that the report of this examination is inadequate to 
decide his claim.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant).  

II.  Analysis of Claim

The veteran claims entitlement to service connection for a 
right leg and knee disability.  He contends that this 
disability results from an in-service fall into a five foot 
trench, after which he received treatment for the twisting 
and scraping of his right leg.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including arthritis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, and manifested this 
condition to a degree of 10 percent within a year after the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rubidium v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the veteran's post-service treatment records, 
including a July 1993 letter from a private physician and a 
report of VA general examination conducted in November 2007, 
confirm that the veteran has a right leg and knee disability 
most recently diagnosed as arthralgia.  The question is thus 
whether this disability is related to the veteran's active 
service.  

As previously indicated, the veteran served on active duty 
from service from July 1939 to July 1945.  According to the 
veteran's written statements submitted during the course of 
this appeal and medical histories the veteran reported to his 
private physician and a VA examiner, during this time period, 
he fell into a four to five foot trench, twisting and 
scraping his right leg.  This injury, which resulted in a 
laceration extending from the veteran's mid-leg (between his 
knee and hip) to just above his ankle, allegedly necessitated 
first aid treatment.  

The veteran's available service medical records do not 
confirm that the injury occurred as alleged and the report of 
retirement examination, conducted in July 1945, reflects no 
musculoskeletal defects.  However, given that certain records 
of the unit to which the veteran was assigned at the time of 
the injury, which might confirm the injury, are unavailable 
due to their presumed destruction in a fire that occurred at 
the National Personnel Records Center, the Board accepts as 
fact that the injury occurred as alleged.  

Beginning in 1988, four decades after discharge from service, 
the veteran again sought treatment for right leg and knee 
complaints.  Since then, a private physician and VA examiner 
have attributed the veteran's right leg and knee complaints 
to extensive varicosities, arthralgia and minimal arthritis 
in the right patella. 

Two medical professionals have addressed whether the 
veteran's current right leg and knee disability is related to 
the in-service injury:  a private physician and the VA 
examiner.  In a letter dated July 1993, the private physician 
indicated that he had seen the veteran in 1988 and 1993, 
acknowledged the veteran's in-service injury, which the 
veteran related to his then current right leg difficulties, 
noted extensive varicosities in the upper thigh from the in-
service fall into a hole, and also noted aching and 
discomfort in the right trochanteric area and a scar over the 
right lower pretibial area.  The physician pointed out that 
the veteran's right leg and knee symptoms existed on the 
right only and that the injury did not involve the veteran's 
left side.  He opined that the veteran was honest and 
presented with a believable story and that, based on this 
fact, he would support the veteran's quest for compensation.

In a report of VA general medical examination conducted in 
November 2007, the VA examiner acknowledged the private 
physician's opinion and the veteran's 
in-service injury, which the veteran related to his current 
right leg and knee symptoms.  As well, the examiner noted an 
antalgic gait and giving away, instability, tenderness and 
pain, including on motion, in the right knee and hip.  He 
indicated that x-rays of the right knee and hip showed no 
abnormalities other than mild degenerative changes in the 
right knee, and diagnosed right knee and hip arthralgia.  The 
examiner then indicated that these findings were insufficient 
to establish the existence of a current disability.  He 
explained that the right knee and hip examination was 
surprisingly normal despite the veteran's advanced age of 89 
and that the pain on motion was expected given that age.  In 
response to the question of whether the veteran's right leg 
and knee disability and the in-service fall, as reported, 
were related, the VA examiner opined unfavorably.  He 
specifically linked the veteran's varicosities to advanced 
age and poor venous circulation, not trauma that occurred 66 
years prior to the examination.  He based this opinion on VA 
records dated from 2002 to 2007, which fail to mention any 
right leg, knee or hip complaints and include a reported 
history denying muscle spasms, joint disorders, back or other 
joint pain, difficulty ambulating and arthralgia.     

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to the aforementioned medical opinions. Provided these 
opinions include adequate statements of reasons or bases, the 
Board may favor one opinion over another.  See also Wray v. 
Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a 
health care provider is never conclusive and is not entitled 
to absolute deference.  Rather, the Board must consider the 
weight to be placed on an opinion depending upon the 
reasoning employed to support the conclusion and the extent 
to which the physician reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).

The Court has held that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, does not constitute competent medical evidence.  
Grover v. West, 12 Vet. App. 109, 112 (1999).  The Court has 
also held that a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record, see Miller v. West, 11 Vet. App. 
345, 348 (1998), and that an examination that does not take 
into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  As well, the Court has held that 
a bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not constitute competent 
medical evidence merely because the transcriber is a health 
care professional, see LeShore v. Brown, 8 Vet. App. 406, 409 
(1995), and that a medical professional is not competent to 
opine as to matters outside the scope of his expertise.  Id 
(citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  
Finally, the Court has held that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty, see Bloom v. West, 12 Vet. App. 185, 187 (1999), 
that a medical opinion is inadequate when unsupported by 
clinical evidence, see Black v. Brown, 5 Vet. App. 177, 180 
(1995), and that a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).

In this case, the Board assigns greater evidentiary weight to 
the VA examiner's opinion.  His opinion is based on a 
thorough review of the claims file and a thorough clinical 
evaluation, the veteran's medical history and the private 
physician's opinion, and is supported by rationale and 
documented clinical findings of record.  The Board assigns 
less evidentiary weight to the private physician's opinion.  
His opinion is based on 1988 and 1993 treatment visits and 
the veteran's statements linking his right leg difficulties 
to the in-service fall, not on a review of the claims file.  
In addition, it is not supported by rationale or documented 
clinical findings of record.  

In light of the VA examiner's opinion, the Board finds that a 
right leg and knee disability is not related to service.  The 
Board also finds that arthritis of the right knee, first 
diagnosed in 2007, did not manifest to a compensable degree 
within a year of the veteran's discharge from service.  

Based on these findings, the Board concludes that a right leg 
and knee disability was not incurred in or aggravated by 
service.  The Board further concludes that such arthritis of 
the right knee may not be presumed to have been so incurred.  
The claim for service connection for a right leg and knee 
disability is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution thereof.  Rather, as a preponderance of the 
evidence is against the claim, it must be denied.




ORDER

Service connection for a right leg and knee disability is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


